DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been examined and are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 11429665 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are encompassed by the patented claims. See comparison of instant claim 1 and patented claim 1:
Instant application
Patent US 11429665 B2
A system to consolidate disparate data source queries, comprising: a data processing system comprising one or more processors and memory; an application intake component of the data processing system to:









for each of a plurality of action-inventory files, process the action-inventory file to identify one or more electronic actions performed by a respective application associated with the action-inventory file and corresponding one or more entities on which the respective application performs the one or more electronic actions; 

a natural language processor component of the data processing system to: receive, via an interface of the data processing system and a network, data packets comprising an input audio signal detected by a sensor of a client device; 

parse the input audio signal and query a plurality of data sources to identify an action and an entity on which to perform the action; 

an application delivery component of the data processing system to: select, based on the action-inventory files, one or more applications of the respective applications associated with the action-inventory files, the one or more applications being configured with access to the entity identified from the input audio signal and configured to perform the action identified in the input audio signal; and 

provide, to the client device, an indication of the one or more applications selected by the data processing system to cause the client device to initiate execution of the one or more applications to perform the action using the entity identified in the input audio signal.
A system to consolidate disparate data source queries, comprising: a data processing system comprising one or more processors and memory; an application intake component of the data processing system to: receive, from a plurality of developer computing devices, application package files, each application package file comprising instructions to distribute and install a respective application on a plurality of computing devices, each of the application package files associated with a respective action-inventory file; 

for each action-inventory file, process the action-inventory file to identify one or more electronic actions performed by the respective application of the application package file associated with the action-inventory file and corresponding one or more entities on which the respective application performs the one or more electronic actions; 

a natural language processor component of the data processing system to: receive, via an interface of the data processing system and a network, data packets comprising an input audio signal detected by a sensor of a client device; 

parse the input audio signal to identify an action and an entity on which to perform the action; 

an application delivery component of the data processing system to: query a plurality of data sources to identify and select, based on the action-inventory file, one or more applications of the respective applications of the application package files associated with the action-inventory files, the one or more applications being configured with access to the entity identified from the input audio signal and configured to perform the action identified in the input audio signal; and provide, to the client device, an indication of the one or more applications selected by the data processing system to cause the client device to initiate execution of the one or more applications to perform the action using the entity identified in the input audio signal.



Allowable Subject Matter
Claims 1-20 would be allowed if the double patenting rejection is overcome.

Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:
US 20140379334 A1
Par. 35
Determine appropriate application to provide speech recognition results

US 20170169506 A1
Par. 38
Determine appropriate application to further process a voice command










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED H HASAN/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        17840264